Tobies, Judge,
delivered the opinion of the court.
This action was brought before a justice of the peace, to recover the penalty and damages provided for in the 2nd section of the statute of this State concerning certain trespasses therein named. (Wagn. Stat,, 345.)
The plaintiff recovered a judgment, before the justice, from which the defendant appealed to the Nodaway Circuit' Court where the plaintiff again recovered. From this last judgment the defendant has appealed to this court.
There is not a single exception saved in the record of this case. A bill of exceptions is filed in the case in which some evidence is preserved, but in which no question of law is presented; No instructions were asked or given. No objec-' tion was made to any evidence, and no evidence offered and excluded.
No motion, either for a new trial or in arrest of judgment, is saved in the bill of exceptions, and no exceptions saved to any ruling of the court in the cause. So there is nothing before this court for its decision.
The judgment of the Circuit Court is therefore affirmed;
Judge Sherwood did not sit; the other judges concur.